Exhibit 10.1

Execution Version

FIRST AMENDMENT TO THE

AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

Dated as of February 18, 2020

This FIRST AMENDMENT TO THE AMENDED AND RESTATED SENIOR UNSECURED CREDIT
AGREEMENT (this “Amendment”) among CHOICE HOTELS INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent for the Lenders (the “Administrative Agent”), and the
Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders, the Administrative Agent and the other financial
institutions party thereto entered into that certain Amended and Restated Senior
Unsecured Credit Agreement dated as of August 20, 2018 (the “Existing Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Existing Credit Agreement, as amended hereby;

(2) The Borrower, the Administrative Agent and the Lenders wish to amend the
Existing Credit Agreement to address certain changes to the terms thereof as set
forth below; and

(3) Subject to the terms and conditions herein, the Borrower, the Administrative
Agent and the Lenders have agreed pursuant to Section 9.08 of the Existing
Credit Agreement to amend the Existing Credit Agreement on the terms and subject
to the conditions hereinafter set forth.

SECTION 1. Amendments. The Existing Credit Agreement is, upon the occurrence of
the Amendment Effective Date (as defined in Section 2 below), hereby amended as
follows:

(a) The following defined terms shall be deleted in their entirety: “Borrowed
Money Recourse Debt”, “Commodity Exchange Act”, “Excluded Swap Obligation”,
“Guarantee Agreement”, “Guarantee Joinder Agreement”, “Guarantor”, “Release
Event”. “Senior Financing Transaction” and “Swap Obligation”.

(b) The following defined terms shall be added to Section 1.1 in alphabetical
order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“BHC Act Affiliate” has the meaning specified in Section 9.21(b).

“Covered Entity” has the meaning specified in Section 9.21(b).

“Covered Party” has the meaning specified in Section 9.21(a).

“Default Right” has the meaning specified in Section 9.21(b).

“QFC” has the meaning specified in Section 9.21(b).

“QFC Credit Support” has the meaning specified in Section 9.21.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.



--------------------------------------------------------------------------------

“Supported QFC” has the meaning specified in Section 9.21.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.21.

(c) The defined term “Bail-In Action” is amended and restated in its entirety as
follows:

“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

(d) The defined term “Bail-In Legislation” is amended and restated in its
entirety as follows:

“‘Bail-In Legislation’ means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

(e) The defined term “Loan Documents” is amended and restated in its entirety as
follows:

“‘Loan Documents’ shall mean (a) this Agreement, (b) [Reserved] (c) any Loan
Modification Agreement, if requested by a Lender pursuant to Section 2.08(a),
(d) each Note, (e) the Fee Letters, (f) if applicable, any Designation
Agreements and Designated Bank Notes, (g) each Designation Letter and each
Termination Letter and (h) each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement, excluding Hedging Agreements and Cash Management
Agreements.”

(f) The defined term “Loan Parties” is amended and restated in its entirety as
follows:

“‘Loan Parties’ shall mean the Company and any Designated Borrower.”

(g) The defined term “Obligations” is amended and restated in its entirety as
follows:

“‘Obligations’ shall mean (a) the Borrower’s obligations in respect of the due
and punctual payment of principal of and interest on the Loans, in each case
when and as due whether at maturity, by acceleration, upon one or more dates set
for prepayment or otherwise, (b) all fees, expenses, indemnities, reimbursements
and other obligations, monetary or otherwise, of the Borrower under this
Agreement or any other Loan Document, (c) all obligations, monetary or
otherwise, of each Loan Party under each Loan Document to which it is a party
and (d) unless otherwise agreed upon in writing by the applicable Lender party
thereto, all Hedging Obligations and Cash Management Obligations.”

 

2



--------------------------------------------------------------------------------

(h) The defined term “Write-Down and Conversion Powers” is amended and restated
in its entirety as follows:

“‘Write-Down and Conversion Powers’ means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

(i) Section 2.12 is amended by deleting the following parenthetical in the
fourth line “(in each case, exclusive of all Excluded Swap Obligations)”.

(j) Section 2.27(c) is amended by replacing the final sentence thereof with the
following:

“Subject to Section 9.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

(k) Section 3.21 is amended and restated in its entirety as follows:

“SECTION 3.21 Anti-Corruption Laws. The Borrower and all of its Subsidiaries
and, to the knowledge of any Responsible Officer of the Borrower, all directors,
officers, employees, agents or Affiliates thereof, are in compliance in all
material respects with applicable Sanctions and Anti-Corruption Laws, the
Trading with the Enemy Act and the Patriot Act.”

(l) Section 3.23 is amended and restated in its entirety as follows:

“SECTION 3.23 Affected Financial Institution. None of the Loan Parties or any of
their respective Subsidiaries is an Affected Financial Institution.”

(m) Section 4.02(m) is amended and restated in its entirety as follows:

“(m) (i) The Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent or any Lender to comply with its “know your customer” requirements and to
confirm compliance with all applicable Sanctions, Anti-Corruption Laws, the
Trading with the Enemy Act and the Patriot Act, and (ii) if the Borrower
qualifies as a ‘legal entity customer’ within the meaning of the Beneficial
Ownership Regulation, a Beneficial Ownership Certification for the Borrower; in
each case delivered at least five Business Days prior to the Closing Date.”

(n) The heading of Section 5.09 is amended and restated as follows:

“SECTION 5.09 Additional Subsidiaries; Principal Properties.”

 

3



--------------------------------------------------------------------------------

(o) Section 5.09, subsections (a), (d) and (e), are each amended and restated in
their entirety as follows:

“(a) [Reserved].”

“(d) [Reserved].”

“(e) Sanctions and Anti-Corruption Laws. The Loan Parties and all of their
respective Subsidiaries will maintain in effect policies and procedures designed
to promote compliance by the Loan Parties and their respective Subsidiaries and
their respective directors, officers, employees and agents with applicable
Sanctions and Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.”

(p) Clause (d) of Article VII is amended and restated in its entirety as
follows:

“(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a) or in
Article VI;”

(q) Clause (n) of Article VII is amended and restated in its entirety as
follows:

“(n) [Reserved];”

(r) Section 9.01(a) is amended by deleting the words “or any Guarantor” from the
first line thereof.

(s) Section 9.04(f) is amended by deleting, at the end of the provision, the
words “or releasing any Loan Party from its Guarantee under the Guarantee
Agreement (except as provided in Section 5.09(d) or the Guarantee Agreement) or
limiting any Loan Party’s liability in respect of the Guarantee Agreement”.

(t) Clause (iii) of Section 9.08(b) is amended and restated in its entirety as
follows:

“(iii) release the Borrower from its obligations under the Loan Documents
without the written consent of each Lender,”

(u) Section 9.17 is amended and restated in its entirety as follows:

“SECTION 9.17 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the Company
and each Designated Borrower, which information includes the name and address of
the Company and each Designated Borrower and other information that will allow
the Administrative Agent and each such Lender to identify the Company and each
Designated Borrower in accordance with the PATRIOT Act.”

(v) Section 9.20 is amended and restated in its entirety as follows:

“Section 9.20 Acknowledgement and Consent to Bail-in of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto and each Designated Borrower acknowledges that any liability
of any Affected Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder or under any
other Loan Document which may be payable to it by any party hereto that is an
Affected Financial Institution; and

 

4



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”

(w) The following Section 9.21 is added after Section 9.20:

“Section 9.21 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, ‘QFC Credit Support’ and each such QFC a ‘Supported QFC’), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the ‘U.S. Special
Resolution Regimes’) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
‘Covered Party’) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.21, the following terms have the following
meanings:

(i) ‘BHC Act Affiliate’ of a party means an ‘affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

(ii) ‘Covered Entity’ means any of the following:

 

5



--------------------------------------------------------------------------------

(A) a ‘covered entity’ as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B) a ‘covered bank’ as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(C) a ‘covered FSI’ as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iii) ‘Default Right’ has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv) ‘QFC’ has the meaning assigned to the term ‘qualified financial contract’
in, and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).”

(x) Exhibit D is deleted in its entirety.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, the
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent, counterparts of this Amendment executed by the
Borrower and each of the Lenders.

SECTION 3. Reference to and Effect on the Existing Credit Agreement, the Notes
and the Loan Documents.

(a) This Amendment is a Loan Document. On and after the effectiveness of this
Amendment, each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Existing Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement, as amended and modified by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(c) This Amendment shall not extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the obligations outstanding under
the Existing Credit Agreement, which shall remain in full force and effect,
except to any extent modified hereby or as provided in the exhibits hereto.
Nothing implied in this Amendment or in any other document contemplated hereby
shall be construed as a release or other discharge of the Borrower from the Loan
Documents.

SECTION 4. Ratification. The Existing Credit Agreement (as amended by this
Amendment) and each of the other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Except as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Existing
Credit Agreement or any of the other Loan Documents, nor constitute a waiver of
any provision of the Existing Credit Agreement or any of the other Loan
Documents. The Borrower confirms the accuracy of the matters specified in
paragraphs (b) and (c) of Section 4.01 of the Existing Credit Agreement on and
as of the Amendment Effective Date with same effect as if such date were the
date of a Credit Event.

 

6



--------------------------------------------------------------------------------

SECTION 5. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable and documented out-of-pocket fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 9.05(a) of the
Existing Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier,
facsimile or as a .pdf, .jpeg, .TIF, .TIFF attachment to an electronic mail
message or similar electronic format shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER: CHOICE HOTELS INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Scott Oaksmith

  Name: Scott Oaksmith   Title: Senior Vice President, Finance

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Darrell L. Gustafson

  Name: Darrell L. Gustafson   Title: Managing Director By:  

/s/ Rohan Mehta

  Name: Rohan Mehta   Title: Vice President

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director By:  

/s/ Douglas Darman

  Name: Douglas Darman   Title: Director

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Joon Hur

  Name: Joon Hur   Title: Executive Director

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

SWINGLINE LENDER AND LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Swingline Lender and Lender By:  

_/s/ Katherine A. Marcotte

  Name: Katherine A. Marcotte   Title: Senior Vice President

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Kyle Pearson

  Name: Kyle Pearson   Title: Vice President

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BARCLAYS BANK PLC,

as Lender

By:  

_/s/ Robert F. Komminsk

  Name: Robert F. Komminsk   Title: Director

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

TRUIST BANK, as successor by merger to SUNTRUST BANK,

as Lender

By:  

/s/ Katie Lundin

 

Name: Katie Lundin

 

Title: Director

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

US BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as Lender

By:  

/s/ Knight Kieffer

  Name: Knight Kieffer   Title: Managing Director

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Benjamin Lucas

  Name: Benjamin Lucas   Title: Vice President

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Jamie Minieri

  Name: Jamie Minieri   Title: Authorized Signatory

 

[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ David Notaro

  Name: David Notaro   Title: SVP

 

[Signature Page to First Amendment to A&R Credit Agreement]